Citation Nr: 1423297	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-43 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active service from November 1952 to November 1955, and from December 1955 to October 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, which determined that new and material evidence had not been received to reopen the previously denied claim of service connection for tinnitus.

In addition to tinnitus, the Veteran also perfected an appeal as to the issue of entitlement to service connection for bilateral hearing loss.  The RO granted service connection for bilateral hearing loss in February 2014; this represents a full grant of benefits sought, and as such, the claim for bilateral hearing loss is no longer on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Service connection for tinnitus was previously denied in a March 2005 rating decision.  The Veteran was notified of that determination but did not appeal. 

2. The evidence associated with the claims file subsequent to the March 2005 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for tinnitus. 

3. The most competent and probative evidence of record indicates that the Veteran's tinnitus is related to in-service noise exposure. 


CONCLUSIONS OF LAW

1. The March 2005 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2. Evidence received since the final March 2005 rating decision is new and material, and the Veteran's claim of service connection for tinnitus is thus reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002) 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

New and Material Evidence

The Veteran seeks service connection for tinnitus.  The RO originally denied the claim for tinnitus in a March 2005 rating decision.  The Veteran submitted a timely notice of disagreement in September 2005; a statement of the case was issued in July 2006; however, he did not appeal the decision; as such, it is final. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  The Veteran's petition to reopen the claim for tinnitus was received in October 2009; that claim was denied in a January 2010 rating decision, and the current appeal ensued.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

It is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis. Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West , 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Again, the Veteran's claim for service connection for tinnitus was initially denied in a March 2005 rating decision; the RO specifically found that the evidence showed "no diagnosis or treatment for tinnitus, and no relationship between any current tinnitus and [the Veteran's] military service."  At the time of the March 2005 decision, the evidence of record consisted of service treatment records, a November 2004 written statement from the Veteran (noting complaints of tinnitus), and private audiological treatment records, dated from 2001 to 2004.  

Evidence added to the record since the time of the March 2005 denial consists of: a July 2006 VA audiological examination; a September 2009 private audiological opinion; an April 2010 private audiological opinion; a September 2010 VA audiological examination; and statements from the Veteran concerning the onset of tinnitus.  The September 2009 and April 2010 private opinions and the July 2006 and September 2010 VA examinations are new in that they were not previously of record.  The September 2009 and April 2010 private opinions, in particular, are material because they suggest that the Veteran has current tinnitus that is related to acoustic trauma sustained during service.  Such medical evidence clearly relates to an unestablished fact(s) (i.e., current disability and nexus) necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for tinnitus is reopened.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Analysis 

The Veteran asserts that his current tinnitus is attributable to acoustic trauma sustained during active duty service.  He specifically reports that he was exposed to acoustic trauma in the course of his duties as an electrician on submarines, which included time spent in the engine rooms repairing turbines, generators, and diesel engines. See, e.g., VA Form 9, October 2010.  

As an initial matter, the April 2010 and September 2009 private audiological examinations/opinions establish a tinnitus diagnosis. See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears or tinnitus is capable of lay observation).

Service treatment records are silent as to complaints, treatment, or diagnoses of tinnitus.  However, the Board finds that the Veteran's lay evidence of exposure to loud noise during service from working in the engine rooms of submarines is competent and credible evidence to show in-service occurrence of acoustic trauma.  In this regard, service records confirm that the Veteran's military occupational specialty (MOS) was that of an electrician and that he served aboard the U.S.S. Carbonero and the U.S.S. Nautilus, both submarines.  His service activities on board submarines as an electrician are capable of lay observation and are consistent with his duties/MOS. See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  

In arriving at the above conclusion, the Board notes that in-service acoustic trauma has already been tacitly conceded by VA in its grant of service connection for bilateral hearing loss. See February 2014 Rating Decision. 

As such, the remaining question for consideration is whether the Veteran's tinnitus is related to in-service noise exposure. 

With respect to competent medical opinions of record, the September 2010 VA examiner provided an opinion that the Veteran's tinnitus was less likely as not the result of his military duty.  (Note: The July 2006 VA examiner did not provide an etiology opinion).  The September 2010 VA examiner's rationale for this negative etiology opinion was apparently based on the lack of current tinnitus complaints at the time of VA examination.  The examiner noted that it was up to the RO to determine whether further non-audiological examination was needed to determine the etiology of tinnitus.  

The Board does not find the VA examiner's opinion or accompanying rationale to be persuasive.  Indeed, the opinion rendered in the July 2010 VA examination report was far from being clear or definitive as to etiology; it did not give proper weight to the Veteran's prior statements concerning tinnitus; and it appeared to rely solely on the fact that the Veteran did not complain of tinnitus during the examination.  For these reasons, the Board assigns little, if any, probative value to the July 2010 opinion. 
On the other hand, the Board finds the April 2010 and September 2009 private clinical audiologist's opinion to be highly probative as to the issues of etiology and nexus.  Indeed, the private examiner unequivocally concluded that the Veteran's tinnitus was "a result of noise exposure during military service."  In rendering this opinion, the private examiner reviewed the Veteran's service treatment records, his DD Form 214, and the Veteran's statements concerning his MOS, related duties, in-service noise exposure, and post-service noise exposure.  The private examiner also provided a comprehensive and thorough rationale.  In this regard, he noted that "medical treatises indicated that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss" (citing to Harrison's Principles of Internal Medicine ).  In this particular case, he explained, the Veteran's tinnitus can "as likely as not be attributed to the same etiology as his hearing loss, i.e., in-service noise exposure, especially in the case where sensorineural hearing loss is diagnosed."  Additionally, he noted that information published in 2005 in "Noise and Military Service: Implications for Hearing Loss and Tinnitus," included conclusions from a study conducted by the Institute of Medicine.  Pertinent conclusions from the study applied to the Veteran and are outlined extensively in the September 2009 private opinion.  In sum, the private examiner noted that the Veteran served in the Navy for approximately 6 years, during which time he worked in the engine rooms of various ships; that such work exposed him to damaging levels of noise, at or above 100 decibels for several hours at a time; that he was not provided hearing protection; and that his post-service noise exposure was minimal (he was not exposed to loud levels of noise).  Based on the foregoing, he concluded that it was more likely than not that tinnitus was a result of noise exposure during service.  Again, the Board finds this opinion to be highly persuasive and probative as it was based on a thorough review of the service records and Veteran's statements, and it was supported by sound medical rationale. 

In sum, there is evidence of a current tinnitus disability, acoustic trauma sustained during service, and the most probative medical opinion of record relates the Veteran's tinnitus to in-service noise exposure.  As such, service connection for tinnitus is granted.  



ORDER

New and material evidence having been presented, the claim of service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


